852 F.2d 568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. LOISEL, Plaintiff-Appellant,v.GENESEE COUNTY D.D.S., Ron T. Williamson, Hamilton AvenueFamily Health Center, Denise A. Polk, JoyceJohnson, Genesee County Department ofVeterans Affairs, Defendants-Appellees.
Nos. 88-1031, 88-1053.
United States Court of Appeals, Sixth Circuit.
July 20, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and JULIA S. GIBBONS, District Judge.*

ORDER

2
This pro se Michigan plaintiff appeals two district court orders dismissing his civil complaints, without prejudice, for lack of jurisdiction.  The appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the records and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff alleged that defendants refused to provide him with eyeglasses, to repair or replace an improperly fitting partial denture, to pay him a "dental settlement," or to provide him with housing.  He asked simply for the court's help.  The district court dismissed the complaints for lack of jurisdiction pursuant to Fed.R.Civ.P. 12(h)(3).


4
Upon review, we conclude that the complaints were properly dismissed.  The district court has an obligation to ascertain the existence of its own subject matter jurisdiction.   In re Rini, 782 F.2d 603 (6th Cir.1986).  Moreover, the plaintiff in a civil action has a duty to state the grounds upon which the jurisdiction of the court depends.  Fed.R.Civ.P. 8(a)(1);  Walls v. Waste Resource Corp., 761 F.2d 311, 317 (6th Cir.1985).  Even when liberally construed, see e.g., Haines v. Kerner, 404 U.S. 519 (1972), the complaints do not contain sufficient allegations or statements of fact to establish subject matter jurisdiction in federal court.  See 28 U.S.C. Secs. 1330 et seq.


5
Accordingly, the orders of dismissal without prejudice are hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation